DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9, 10, 12-16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 7 of U.S. Patent No. 8,715,051 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter (see chart below). The differences between the instant claims and the patented claims do not result in a substantive difference which would modify the scope of the claimed invention. Thus, the claims only contain nominal differences in language which do not render them patentably distinct from the patented claims.

Application 17/110,825
U.S. Patent 8,715,051 B2
Claim 1 (and similar claim 13). A system for simulating a gaming tournament with a quasi-tournament, the system including:













wherein the one or more human users select, as input, after a game is initiated and value received from the one or more human users, from one of at least two different potentially winning actions at a single stage in at least one of the one or more games played by the one or more human users; 









a central processor connected to one or more electronic game machines, the central processor configured to receive an input from each of the one or more electronic game machines corresponding to an outcome of one or more games played on the one or more electronic game machines by one or more human users to determine one or more winners of the quasi-tournament based upon the outcome of the one or more games played by the one or more human users on the one or more electronic game machines;













and
wherein the system is operative to provide a human user winning the quasi-tournament with a payout from one or more prize pots upon winning the quasi-tournament.








Claim 1. A system for simulating a gaming tournament with a quasi-tournament utilizing a plurality of electronic game machines wherein a plurality of human each play a machine-implement game on an electronic game machine, the system including:

a plurality of electronic game machines configured with a machine-implemented game whereby a plurality of human users may play the game using the electronic game machines to participate in the quasi-tournament, each of the electronic game machines including (i) a display device for displaying indicia representative of a game state, (ii) means for receiving an input from the user in response to a display of indicia representing a game state game, wherein the human user may select, as input, after the machine-implemented game is initiated and value received from the human user, from one of at least two different available potentially winning actions at a single stage in each game played by the human user; (iii) a storage device for storing a game algorithm and (iv) a processor operative with the storage device to implement the game algorithm and operative with the display device to display indicia representative of a game state and to receive input from a human user of the machine, wherein the human user input may be selected from at least two different available potentially winning actions;

a central processor connected to each of the electronic game machines, the central processor operative to receive an input from each of the electronic game machines corresponding to the outcome of games played on the electronic game machines by the human users and to determine one or more winners of the quasi-tournament based upon the outcome of games played by the human users on the electronic game machines;

wherein the system is operative to enable a human user to enter the quasi-tournament after the quasi-tournament begins by providing value and wherein the system is operative to enable a human user entering the quasi tournament to provide differing amounts of value corresponding to prize pots of differing value whereby the human user is eligible to receive a payout from multiple prize pots by providing value a single time in one selected amount and wherein each human user entering the quasi-tournament is provided with the same number of wagering units independent of the amount of value provided by the human user; 

and
wherein the system is operative to provide a human user winning the quasi tournament with a payout from one or more prize pots upon winning the quasi tournament.




Claim 2 (and similar claim 14). The system of claim 1, 

wherein the one or more human users wager using wagering units to participate in the quasi-tournament, wherein the system is operative to enable the one or more human users entering the quasi-tournament to provide differing amounts of value a single time as an entry fee, the differing amounts of value corresponding to the one or more prize pots, wherein the one or more prize pots are of differing value, and whereby the one or more human users are eligible to receive a payout from multiple prize pots at a conclusion of the quasi-tournament.

From claim 1 above: 

wherein the system is operative to enable a human user to enter the quasi-tournament after the quasi-tournament begins by providing value and wherein the system is operative to enable a human user entering the quasi tournament to provide differing amounts of value corresponding to prize pots of differing value whereby the human user is eligible to receive a payout from multiple prize pots by providing value a single time in one selected amount and wherein each human user entering the quasi-tournament is provided with the same number of wagering units independent of the amount of value provided by the human user

Claim 3 (and similar claim 15). The system of claim 1, wherein each of the one or more electronic game machines includes (i) a display device for displaying indicia representative of a game state, (ii) a means for receiving an input from the one or more human users in response to a display of indicia representing the game state, and (iii) a magnetic card reader.


From claim 1 above:
each of the electronic game machines including (i) a display device for displaying indicia representative of a game state, (ii) means for receiving an input from the user in response to a display of indicia representing a game state game


Claim 4 (and similar claim 16). The system of claim 3, wherein the one or more electronic game machines each include:
a storage device for storing a game algorithm; and
a processor operative with the storage device to implement the game algorithm and operative with the display device to display the indicia representative of the game state and to receive the input of the at least two different potentially winning actions.



From claim 1 above: 
(iii) a storage device for storing a game algorithm and (iv) a processor operative with the storage device to implement the game algorithm and operative with the display device to display indicia representative of a game state and to receive input from a human user of the machine, wherein the human user input may be selected from at least two different available potentially winning actions;

Claim 5. The system of claim 3, wherein the displayed indicia are visual representations of playing cards.


Claim 3. The system of claim 1 wherein the displayed indicia are visual representations of playing cards.

Claim 6. The system of claim 3, wherein the magnetic card reader comprises a stored value card reader whereby value may be transferred from and to a stored value card by one of the one or more electronic game machines.

Claim 7. The system of claim 1 wherein each of the electronic game machines further comprises a stored value card reader whereby value may be transferred from and to the stored value card by the electronic game machine.

Claim 9. The system of claim 1, further comprising a data interface between each of the one or more electronic game machines and the central processor whereby the outcome of the games played by the one or more human users are transmitted to the central processor.

Claim 4. The system of claim 1 further comprising a data interface between each of the electronic game machines and the central processor whereby the outcome of games played by human users of the electronic game machines are transmitted to the central processor.

Claim 10. The system of claim 1, wherein each of the one or more electronic game machines further comprises a means for receiving value from the one or more human users.

Claim 5. The system of claim 1 wherein each of the electronic game machines further comprises means for receiving value from a user of the machine.

Claim 12 (and similar claim 18). The system of claim 1, wherein each of the one or more human users entering the quasi-tournament is provided with a same number of wagering units independent of an amount of value provided.

From claim 1 above:
wherein each human user entering the quasi-tournament is provided with the same number of wagering units independent of the amount of value provided by the human user



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1-12 are drawn to a system (machine).
Claims 13-20 are drawn to a method (process).
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter.

Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract idea of certain methods of organizing human activity.

Let us begin by considering the requirements of each independent claim: 
Thus, let us take Claim 1 as exemplary: 

1.	A system for simulating a gaming tournament with a quasi-tournament, the system including:
a central processor connected to one or more electronic game machines, the central processor configured to receive an input from each of the one or more electronic game machines corresponding to an outcome of one or more games played on the one or more electronic game machines by one or more human users to determine one or more winners of the quasi-tournament based upon the outcome of the one or more games played by the one or more human users on the one or more electronic game machines (certain methods of organizing human activity: a gaming operator operating a gaming tournament and determining who wins);
wherein the one or more human users select, as input, after a game is initiated and value received from the one or more human users, from one of at least two different potentially winning actions at a single stage in at least one of the one or more games played by the one or more human users (certain methods of organizing human activity: a player can select between “stand” and “hit” in a blackjack game, both of which could be a winning action in a blackjack game); and
wherein the system is operative to provide a human user winning the quasi-tournament with a payout from one or more prize pots upon winning the quasi-tournament (certain methods of organizing human activity: a gaming operator can pay out a prize to a winner).

Under broadest reasonable interpretation, independent claims 1 and 13 cover the performance of simple human activity, aside from the reference to a generic computer or computer components (e.g. a central processor, electronic game machines).
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, the abstract idea is not integrated into a practical application. Claims 1 and 13 recite the additional elements of a central processor and one or more electronic game machines. The central processor and one or more electronic game machines are recited at a high level of generality (i.e. as generic devices performing generic computer functions like processing and displaying data) and do not add any meaningful limitation to the abstract idea because they amount to simply invoking machinery as a tool to perform an existing process in their ordinary capacity (i.e. processing and displaying). In other words, the claims invoke the central processor and one or more electronic game machines merely as tools to execute the abstract idea. 

Step 2B: 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Independent claims 1 and 13 do not include additional elements, when considered individually and in combination, that amount to significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the central processor and one or more electronic game machines are recited at a high level of generality (i.e. as generic devices performing generic functions like processing and displaying data) and simply amount to mere tools to execute the abstract idea or simply implementing the abstract idea on a computer. The additional elements that were considered insignificant extra solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine and conventional. Specifically:
process[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
store[ing] data is well understood, routine, and conventional [MPEP 21060.05(d)4]
display[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)5]
the combination of these additional elements is also well-known, routine, and conventional: process[ing] data, store[ing] data, display[ing] data [MPEP 2106.05(d) and MPEP 2106.07(a)6]

The combination of additional elements adds nothing that is not already present when considered separately. Therefore, the claims recite an abstract idea without significantly more.

Dependent claims
Claims 2-12 and 14-20 inherit the same abstract idea as claims 1 and 13.
Claims 2-12 and 14-20 recite similar additional providing, displaying, receiving, allowing, entering, and various generic component (storage device, magnetic card reader) limitations that, under their BRI, fall within the certain methods of organizing human activity grouping(s) of abstract ideas and/or are additional elements that are generically recited, and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and merely using a computer/device as a tool to perform an abstract idea and do not amount to anything more than what is well-understood, routine and conventional, as would flow naturally from the similar recitations discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-5, 9, 10, 13, and 15-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goldberg et al. (US 5,823,879).
Regarding claims 1 and 13, Goldberg discloses a system for simulating a gaming tournament with a quasi-tournament, the system including:
a central processor connected to one or more electronic game machines, the central processor configured to receive an input from each of the one or more electronic game machines corresponding to an outcome of one or more games played on the one or more electronic game machines by one or more human users to determine one or more winners of the quasi-tournament based upon the outcome of the one or more games played by the one or more human users on the one or more electronic game machines (see col. 7, lines 9-13, the blackjack gaming system 10 includes a blackjack game controller 14 electronically connected to one or more potentially remote gaming stations 18 so that for each gaming station a player may play blackjack; also see col. 3, lines 28-30, there are blackjack tournaments having tournament entrants that compete against each other for tournament prizes.);
wherein the one or more human users select, as input, after a game is initiated and value received from the one or more human users, from one of at least two different potentially winning actions at a single stage in at least one of the one or more games played by the one or more human users (see col. 10, lines 34-52, the player can hit or stand in a hand for a blackjack game); and
wherein the system is operative to provide a human user winning the quasi-tournament with a payout from one or more prize pots upon winning the quasi-tournament (see col. 15, lines 28-38, Note that prizes may be awarded to tournament winners as incentive to play in such blackjack tournaments).

Regarding claim 3, Goldberg discloses wherein each of the one or more electronic game machines includes (i) a display device for displaying indicia representative of a game state, (ii) a means for receiving an input from the one or more human users in response to a display of indicia representing the game state, and (iii) a magnetic card reader (see fig. 2 and col. 9, lines 49-67, In FIG. 2, an embodiment of a gaming station 18 is illustrated. The gaming station 18 includes a player input area 204 wherein a player may press touch-sensitive portions of a thin film laminated with blackjack player operations and requests. Immediately above the player input area is a player output display area 208 for displaying blackjack gaming information related to the player. Optionally, each gaming station 18 may include a player identification card reader 216 so that a blackjack player may identify him/herself at a gaming station 18 by swiping a magnetic identification portion of a player identification card (not shown) through the card slot 220 thereby allowing the card reader 216 to transmit the player's encoded identification upon his/her card to the blackjack game controller 14).

Regarding claim 4, Goldberg discloses wherein the one or more electronic game machines each include a storage device for storing a game algorithm; and a processor operative with the storage device to implement the game algorithm and operative with the display device to display the indicia representative of the game state and to receive the input of the at least two different potentially winning actions (see fig. 2 and col. 9, lines 49-67, discusses various embodiments of a gaming station which would include well known components such as a processor, memory, and game software).

Regarding claim 5, Goldberg discloses wherein the displayed indicia are visual representation of playing cards (see col. 7, lines 21-23, Accordingly, each gaming station 18, as will be discussed with reference to FIG. 2 below, includes a display for displaying both the dealer's cards and the player's cards).

Regarding claim 9, Goldberg discloses a data interface between each of the one or more electronic game machines and the central processor whereby the outcome of the games played by the one or more human users are transmitted to the central processor (see col. 9, lines 40-48, Subsequently, this evaluator outputs win/loss/tie results to the gaming stations 18 via the blackjack driver 26 and the gaming station interface 22. Further, the blackjack hand evaluator 46 also outputs win/loss/tie results along with the identity of the player playing each hand to the wager accounting module 30 so that wager credits and debits for each player's account may be updated according to the last or most recent blackjack game results).

Regarding claim 10, Goldberg discloses wherein each of the one or more electronic game machines further comprises a means for receiving value from the one or more human users (see col. 10, lines 50-51, The "BET" button 248 allows the player to request that a bet or wager be entered during a blackjack game).

Regarding claim 15, Goldberg discloses displaying, by an electronic display of the one or more electronic game machines, indicia to the one or more human users representative of a game state (see fig. 2 and col. 9, lines 49-67, In FIG. 2, an embodiment of a gaming station 18 is illustrated. The gaming station 18 includes a player input area 204 wherein a player may press touch-sensitive portions of a thin film laminated with blackjack player operations and requests. Immediately above the player input area is a player output display area 208 for displaying blackjack gaming information related to the player); and
automatically transmitting from the one or more electronic game machines to the central processor the outcomes of the games played by the one or more human users of the one or more electronic game machines (see col. 9, lines 40-48, Subsequently, this evaluator outputs win/loss/tie results to the gaming stations 18 via the blackjack driver 26 and the gaming station interface 22. Further, the blackjack hand evaluator 46 also outputs win/loss/tie results along with the identity of the player playing each hand to the wager accounting module 30 so that wager credits and debits for each player's account may be updated according to the last or most recent blackjack game results).

Regarding claim 16, Goldberg discloses wherein each of the one or more electronic game machines include a storage device for storing a game algorithm and a processor operative with the storage device to implement the game algorithm and operative with an electronic display to display indicia representative of a game state, the method further comprising receiving, by one of the one or more electronic game machines, input from one of the one or more human users; and executing the game algorithm with the processor to determine a response to the input of the one of the one or more human users (see fig. 2 and col. 9, lines 49-67, discusses various embodiments of a gaming station which would include well known components such as a processor, memory, and game software).

Regarding claim 17, Goldberg discloses changing the displayed indicia to show the response to the input of the one of the one or more human users whereby the game state is changed (see col. 19, lines 20-28, Alternatively, if in step 532 it is determined that the player's request is for a new card representation for the player, then in step 568 the blackjack driver 26 activates the blackjack player evaluator 34 for obtaining a new blackjack game configuration for the current blackjack game, wherein the new game configuration includes the most recently output card representation from the card generator module 38 as the next card representation for the player's hand(s)).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldberg et al. (US 5,823,879) in view of Crowder, Jr. et al. (US 7,004,837 B1).
Regarding claim 6, Goldberg discloses the system as discussed above. However, Goldberg does not explicitly disclose wherein the magnetic card reader comprises a stored value card reader whereby value may be transferred from and to a stored value card by one of the one or more electronic game machines.
Crowder, Jr. teaches a cashless gaming apparatus including a magnetic card reader wherein the magnetic card reader comprises a stored value card reader whereby value may be transferred from and to a stored value card by one of the one or more electronic game machines (see col. 7, lines 35-41, One of many benefits of this arrangement is that the SMIB 28 may elect to transfer money onto a machine from a smart card, a system account, etc. The SMIB 28 reads the smart card, player account, etc. and the balance is $25. The SMIB 28 may display the balance and prompt the player to add $20 on the machine 10). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the system of Goldberg with the stored value card of Crowder, Jr. in order to offer players the ability to pay in a form other than cash (see Crowder, Jr., col. 1, lines 30-31).

Claims 7 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldberg et al. (US 5,823,879) in view of Baerlocher et al. (US 2007/0293293 A1).
Regarding claims 7 and 19, Goldberg discloses the system as discussed above. However, Goldberg does not explicitly disclose wherein the central processor is further configured to interface with the magnetic card reader to maintain and update a player position for a magnetic card associated with one of the one or more human users.
Baerlocher teaches a server based gaming system including a magnetic card reader wherein the central processor is further configured to interface with the magnetic card reader to maintain and update a player position for a magnetic card associated with one of the one or more human users (see par. [0176], In different embodiments, the gaming system works in accordance with the player tracking system to maintain data about players including, but not limited to: the player’s player tracking ranking, tournament information, etc). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the system of Goldberg with the player tracking of Baerlocher in order to track any participating player's gaming activity at each gaming machines of the gaming system that the player plays (see Baerlocher, par. [0176]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Packes et al. (US 2008/0146351 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        6/18/2022